 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Debra McCulloch,                                  No. CV-17-3825-PHX-DMF
10                  Plaintiff,
11   v.                                                ORDER
12   Commissioner of Social Security
     Administration,
13
                    Defendant.
14
15
16          Plaintiff Debra McCulloch appeals from the denial of her application for benefits
17   from the Social Security Administration. This Court has jurisdiction pursuant to 42 U.S.C.
18   § 405(g) and, with the parties’ consent to Magistrate Judge jurisdiction, pursuant to 28
19   U.S.C. § 636(c). As detailed below, the Court concludes that the ALJ’s opinion contains
20   non-harmless legal error and remands for benefits.
21                                      Standard of Review
22          This court must affirm the ALJ’s findings if they are supported by substantial
23   evidence and are free from reversible error. Marcia v. Sullivan, 900 F.2d 172, 174 (9th Cir.
24   1990). Substantial evidence is more than a mere scintilla, but less than a preponderance;
25   it is “such relevant evidence as a reasonable mind might accept as adequate to support a
26   conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971). In determining whether
27   substantial evidence supports the ALJ’s decision, the court considers the record as a whole,
28   weighing both the evidence that supports and that which detracts from the ALJ’s
 1   conclusions. Reddick v. Chater, 157 F.3d 715, 720 (9th Cir. 1998). If there is sufficient
 2   evidence to support the ALJ’s determination, the Court cannot substitute its own
 3   determination. See Young v. Sullivan, 911 F.2d 180, 184 (9th Cir. 1990). Thus, the Court
 4   must affirm the ALJ’s decision where the evidence considered in its entirety substantially
 5   supports it and the decision is free from reversible error. 42 U.S.C. § 405(g); Hammock v.
 6   Bowen, 879 F.2d 498, 501 (9th Cir. 1989).
 7                                          Background
 8          McCulloch was born in 1954 and was 62 years old at the time of the hearing. (Tr.
 9   44-45) Her alleged onset date from her disability was September 30, 2013, and her past
10   relevant work was as an outside deliverer. (Tr. 32)
11          The ALJ used the five-step evaluation process in determining whether McCulloch
12   was entitled to benefits. (Tr. 21-34) First, the ALJ determined that McCulloch met the
13   insured status requirements through December 31, 2018, and that she had not engaged in
14   substantial gainful activity since her alleged onset date. (Tr. 23) Next, the ALJ found that
15   McCulloch’s cervical and lumbar degenerative disc disease, spondylosis, chronic pain
16   syndrome, and sacral disorder were severe impairments but also found that these
17   impairments did not meet or medically equal the severity of one of the listed impairments
18   in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 23-26) The ALJ concluded that
19   McCulloch could perform modified light work, was capable of performing past relevant
20   work and, thus, was not disabled. (Tr. 26-33)
21                                            Analysis
22          In determining that McCulloch was capable of performing her past relevant work,
23   the ALJ discounted the opinion of her treating physician, McCulloch’s symptom
24   testimony, and her husband’s Function Report. On appeal, McCulloch argues that these
25   were errors such that the ALJ’s opinion cannot stand. (Doc. 19) The Court agrees.
26   Weight of Treating Physician Testimony
27          A treating physician’s opinion must be given more weight than a non-treating
28   physician’s opinion. Reddick, 157 F.3d at 725. When the treating doctor’s opinion is


                                                 -2-
 1   contradicted by the opinion of another doctor, the opinion still cannot be rejected without
 2   giving “specific and legitimate reasons” for doing so, supported by “substantial evidence
 3   in the record.” Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007). However, an ALJ’s
 4   reasons for assessing weight, whether controlling or not, to a treating physician’s opinion
 5   must be “sufficiently specific to make clear to any subsequent reviewers the weight the
 6   adjudicator gave to the treating source’s medical condition and the reasons for that weight.”
 7   SSR 96-2p. An ALJ may reject a physician’s check box reports when the physician does
 8   not provide support for the report’s conclusions. Molina v. Astrue, 674 F.3d 1104, 1111
 9   (9th Cir. 2012).
10          The ALJ gave “little weight” to the opinion of Dr. Raje, McCulloch’s treating
11   physician and provided several justifications. (Tr. 32) The ALJ first rejected Dr. Raje’s
12   conclusion that McCulloch could not work as an issue reserved to the Commissioner. The
13   ALJ then noted that Dr. Raje’s functional limitations would preclude McCulloch from
14   working and rejected this conclusion because Dr. Raje “did not provide medically
15   acceptable clinical or diagnostic findings to support the functional assessment.” (Tr. 32)
16   There is no further explanation for this statement and the Court concludes that the record,
17   as detailed by the ALJ, does not support this statement. As McCulloch noted in her appeal,
18   the ALJ’s opinion acknowledged that McCulloch’s medical records documented her
19   reports of increased pain and decreased motion starting on her alleged onset date,
20   September 30, 2013, and that her increased pain and decreased motion continued to be
21   consistently noted throughout the medical notes in the record. The opinion also notes the
22   various imaging studies that documented abnormal results.1 (Tr. 28-31) These medical
23   records support Dr. Raje’s functional assessment and the ALJ’s opinion does not provide
24
     1
      The ALJ’s opinion noted in two places that McCulloch’s December 10, 2013 physical
25   examination “revealed normal findings.” (Tr. 28, 30, citing Tr. 348) The opinion did not
     mention that this medical record documented an annual exam with a nurse practitioner
26   where she received her flu shot and that this record lists McCulloch as positive for neck
     pain and back pain. (Tr. 348-51) See Ghanim v. Colvin, 763 F.3d 1154, 1164 (9th Cir.
27   2014). The opinion also noted in two places that a June 25, 2014 nerve conduction study
     of McCulloch’s lower extremities was normal. (Tr. 28, 30) The ALJ concluded that
28   McCulloch’s peripheral neuropathy was not severe and McCulloch does not challenge that
     conclusion.

                                                 -3-
 1   an additional explanation about the contradiction between the medical records as described
 2   in the opinion and the decision to discount Dr. Raje’s evaluation.
 3            Next, the ALJ detailed some of Dr. Raje’s functional limitations and stated that
 4   McCulloch’s “treatment records document very minimal positive objective findings
 5   regarding [her] upper and lower extremities.” (Tr. 30) This conclusion is belied by the
 6   opinion’s earlier description of Dr. Raje’s physical examination of McCulloch which had
 7   “revealed decreased tone and strength in the finger adductors and thumb opposition.” (Tr.
 8   30 citing Tr. 404) The ALJ then stated that he had “generously considered the positive
 9   objective findings” by reducing her residual functional capacity to “less than full range of
10   light work.” (Tr. 32) There is no further explanation.
11            The Court concludes that the ALJ’s analysis was not “sufficiently specific” when
12   explaining the leap between McCulloch’s medical records and the discounted weight given
13   to Dr. Raje’s opinion. The Court cannot independently understand how the medical records
14   cited in the ALJ’s own opinion can support giving little weight to Dr. Raje’s opinion. See
15   SSR 96-2p.2 Accordingly, the Court concludes that the ALJ’s opinion did not provide a
16   legally sufficient basis for discounting Dr. Raje’s opinions.
17            McCulloch’s Testimony. An ALJ must engage in a two-step analysis in evaluating
18   the credibility of a claimant’s testimony regarding alleged symptoms. Smolen v. Chater,
19   80 F.3d 1273, 1290 (9th Cir. 1996). First, the ALJ must determine whether there is
20   objective medical evidence of an underlying impairment that could reasonably be expected
21   to produce the alleged symptoms. Id. at 1281. Second, when there is no affirmative
22   evidence suggesting malingering, the ALJ must also set forth “specific, clear and
23   convincing reasons” before it can reject a claimant’s testimony about the severity of
24   symptoms. Id. at 1283-84. See Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). The
25   clear and convincing standard is the most heightened standard in Social Security Law.
26   Moore v. Soc. Sec. Admin., 278 F.3d 920 (9th Cir. 2002). Once an underlying impairment
27   is verified, an ALJ cannot use a lack of full and objective medical corroboration to reject a
28
     2
         This policy statement was rescinded after the hearing date in this matter.

                                                   -4-
 1   claimant’s subjective symptoms. Cotton v. Bowen, 799 F.2d 1403, 1407 (9th Cir. 1986),
 2   superseded by statute on other grounds as stated in Bunnell v. Sullivan, 912 F.2d 1149 (9th
 3   Cir. 1990). To support a finding that the symptoms are not credible, the ALJ must offer
 4   specific findings properly supported by the record in sufficient detail to allow a reviewing
 5   court to review the findings for permissible grounds and freedom from arbitrariness. (Id.)
 6   Moreover, the mere fact that McCulloch engages in some daily activities does not in any
 7   way detract from the credibility as to her overall disability, as a claimant does not need to
 8   be “utterly incapacitated” in order to be disabled. Vertigan v. Halter, 260 F.3d 1044, 1050
 9   (9th Cir. 2001). Such activities of daily living can only be used to reject a claimant’s
10   testimony if those activities actually show that a claimant can work or they are inconsistent
11   with a claimant’s testimony regarding what he or she can do. (Id.)
12          Here, the ALJ noted that McCulloch had
13                 described activities of daily living that are compatible with
                   competitive work. For example, [McCulloch] can perform
14                 personal grooming activities, perform some household chores,
                   occasionally drive, occasionally waters plants and takes walks
15                 and assists with caring for a pet cat. Additionally, [McCulloch]
                   reported she volunteered at her church once a week for
16                 approximately seven months during the period at issue and
                   attended weekly church dinners.
17
18   (Tr. 32-33) (internal citation omitted).3 This description of McCulloch’s activities of daily
19   living did not show that she can work and instead fall squarely into the category of daily
20   activities that do “not in any way detract from her credibility as to her overall disability.
21   One does not need to be ‘utterly incapacitated’ in order to be disabled.” Vertigan v. Halter,
22   260 F.3d 1044, 1050 (9th Cir. 2001). See also Garrison v. Colvin, 759 F.3d 995, 1016 (9th
23   Cir. 2014) (a claimant’s ability to perform some housework is not dispositive to her
24   disability claim). Therefore, the Court concludes that the ALJ opinion did not provide a
25   sufficient explanation for discounting McCulloch’s testimony.
26          Mr. McCulloch’s Statement. To discount lay witness testimony, the ALJ must
27   provide reasons that are germane to each witness. Dodrill v. Shalala, 12 F.3d 915, 919 (9th
28   3
       Earlier in the opinion, the ALJ described these activities of daily living in more detail.
     (Tr. 27)

                                                 -5-
 1   Cir. 1993). Here, the ALJ’s opinion detailed the information provided by McCulloch’s
 2   husband and then discounted it because he was a lay witness, not a medical professional
 3   and also because he “has a financial and familial interest in seeing [McCulloch] receive
 4   benefits and his opinion is not an unbiased one.” This is not a germane reason to reject
 5   Mr. McCulloch’s observations and “contradicts [the Ninth Circuit’s] insistence that,
 6   regardless of whether they are interested parties, ‘friends and family members in a position
 7   to observe a claimant’s symptoms and daily activities are competent to testify as to [his or]
 8   her condition.’” Valentine v. Comm’r Social Sec. Admin., 574 F.3d 685, 694 (9th Cir. 2009)
 9   (citing Dodrill, 12 F.3d at 918-19).
10          The ALJ also discounted Mr. McCulloch’s opinion because “the clinical or
11   diagnostic medical evidence that is discussed [in the opinion] does not support his
12   statements.” (Tr. 29) The Ninth Circuit has repeatedly rejected this rationale as a non-
13   germane reason for discounting third party witness reports. Diedrich v. Berryhill, 874 F.3d
14   634, 640 (9th Cir. 2017) (citing Bruce v. Astrue, 557 F.3d 1113, 1116 (9th Cir. 2009) and
15   Smolen v. Chater, 80 F.3d 1273, 1289 (9th Cir. 1996)).
16          No other reasons were provided for discounting Mr. McCulloch’s opinion and the
17   Court concludes that the ALJ did not provide any germane reasons to reject Mr.
18   McCulloch’s report Third Party Function Report.
19                                            Remand
20          The decision to remand a case for additional evidence or for an award of benefits is
21   within the discretion of this court. Swenson v. Sullivan, 876 F.2d 683, 689 (9th Cir. 1989).
22   The court can remand a case with instructions to award benefits when
23          (1) the record has been fully developed and further administrative
            proceedings would serve no useful purpose; (2) the ALJ has failed to provide
24          legally sufficient reasons for rejecting evidence, whether claimant testimony
            or medical opinion; and (3) if the improperly discredited evidence were
25          credited as true, the ALJ would be required to find the claimant disabled on
            remand.
26
     Garrison v. Colvin, 759 F.3d 995, 1020 (9th Cir. 2014). Here, all three parts of this test
27
     have been met.      First, the record was fully developed and further administrative
28
     proceedings would impermissibly allow the “ALJ to have a mulligan.” Id. at 1021.

                                                 -6-
 1   Second, as described above, the ALJ did not provide a sufficient explanation for rejecting
 2   Dr. Raje’s opinion, McCulloch’s testimony, or Mr. McCulloch’s report. Finally, if the ALJ
 3   had credited as true Dr. Raje, McCulloch, and Mr. McCulloch, the ALJ would be required
 4   to find that McCulloch was disabled. (Tr. 48 55, 66, 67)
 5          IT IS THEREFORE ORDERED that Debra McCulloch’s claim for disability is
 6   remanded to the Commissioner of the Social Security Administration for an award of
 7   benefits.
 8          IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
 9   accordingly. The judgment will serve as the mandate of this Court.
10          Dated this 24th day of October, 2018.
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -7-
